STORY-, Circuit Justice.
The pension act of 1820, c. 51, § 2 [3 Story’s Laws, 1778; 3 Stat. 569, c. 53], declares, that “any person, who shall swear or affirm falsely in the premises, and be thereof convicted, shall suffer as for wilful and corrupt perjury.” We incline to think, that the act does not make the offence a technical perjury, but only refers to it, for the purpose of affixing the *1003•same punishment. The other objection is more important. But we think that the conclusion does not vitiate the indictment, if the offence is in other respects fully and exactly described; for it is but an inference of law from the premises; and if the jury mistook the nature of the offence, but have truly stated all the facts constituting it, it Is sufficient, and the conclusion, “and so the jurors say &c.” may be rejected as surplus-age. In the previous part of this indictment, the offence is fully and exactly stated in the very words of the statute; and the party has been found guilty. If guilty of the of-fence, it is wholly immaterial whether it be perjury in the sense of the common law or not.
The motion in arrest of judgment must be overruled.